internal_revenue_service national_office technical_advice_memorandum number release date index nos control no tam-119763-99 cc ita b5 date director taxpayer’s name taxpayer’s address taxpayer’s id no years involved legend taxpayer h taxpayer w rq1 rq2 rq3 rp date date date date date date date date date date date purchaser purchaser purchaser seller bank accommodator rental firm dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuref dollar_figureg dollar_figureh x y state w state x issue is the transaction or series of transactions described below a like-kind_exchange qualifying for tax_deferral under sec_1031 of the internal_revenue_code facts taxpayer h and taxpayer w a married couple have engaged in a transaction or series of transactions involving the disposition of relinquished properties rq1 rq2 and rq3 and the acquisition of replacement_property rp the relinquished properties and replacement_property are all located in state x the chronology of events constituting the transaction s follows on date taxpayer w entered into a contract to sell rq1 to purchaser for dollar_figurea on date taxpayers entered into a contract to purchase rp from seller consisting of land and an office building for dollar_figureb on date taxpayers entered into a written_agreement with ql that ql would acquire and hold title to rp to enable the completion of the exchange of real_property pursuant to this written_agreement with ql taxpayers assigned the contract to purchase rp to ql on the same date by an instrument showing an execution date of date but an acknowledgment date of date taxpayers purportedly assigned their rights to the sales agreement pertaining to the sale of rq1 to accommodator on date seller quitclaimed rp to accommodator and accommodator mortgaged rp to bank to secure an acquisition_indebtedness of dollar_figurec of that amount dollar_figureb was to secure the advance for the purchase_price of rp the balance amount of dollar_figured was originally requested to finance improvements to rp however taxpayers were not approved for this additional_amount on date taxpayers and ql entered into an additional contract styled contract to exchange real_estate to exchange rq1 for other_property to be determined and not otherwise specified in the writing also on date taxpayers transferred rq1 to purchaser for dollar_figurea the proceeds from the sale of rq1 were used to cover debts and liens against rq1 plus realty fees and taxes also on date taxpayers mortgaged rq2 and rq3 to bank as security for amounts not to exceed dollar_figureb this second mortgage was required by bank to secure the x interest in rp to be transferred by ql to taxpayers thereupon ql transferred x of rp to taxpayers on date just three days later on date taxpayers transferred this x interest to rental firm taxpayers’ wholly-owned llc as an incident to this phase of the transaction s by an instrument dated date taxpayers leased from ql the remaining y interest in rp retained by accommodator at the rate of dollar_figuref per month on an absolute net_basis this was approximately the same amount payable to bank each month on the rp mortgage on date accommodator assigned all leases and rents to bank on date taxpayers entered into an agreement to sell rq2 and rq3 to purchaser and purchaser on date taxpayers and ql entered into an additional agreement styled contract to exchange real_estate to exchange rq2 and rq3 for other_property to be determined and not otherwise specified in the writing by an instrument signed on date and acknowledged on date taxpayers assigned their interest in the date sales agreement to accommodator on date taxpayer w transferred rq2 to purchaser for dollar_figureg also on date taxpayer w transferred rq3 to purchaser for dollar_figureh the proceeds from these sales were paid to discharge the mortgage debt owed on rp by taxpayers and ql in addition to mechanics liens and the loan officer was asked why the mortgage collateral_agreement was not rewritten if the loan was for dollar_figureb rather than dollar_figurec he explained that bank was not concerned about the discrepancy because it was in any event fully secured according to the loan officer a second mortgage collateral_agreement was necessary to ensure that the proceeds received from the sales of all the relinquished_property would go to payoff the mortgage given to finance the purchase of rp amounts payable as attorneys fees and commissions bank certified the mortgage debt on these properties was fully satisfied and discharged on date accommodator transferred the remaining y of rp to taxpayers and taxpayers thereupon transferred this interest to rental firm no written notices of assignments of purchase contracts to accommodator pertaining to any of the relinquished properties rq1 rq2 or rq3 were given to the purchasers of these properties the warranty deeds conveying these relinquished properties to purchaser sec_1 and do not mention any involvement by accommodator none of the agreements between taxpayer and accommodator of date or date whereby accommodator agreed with taxpayers to serve as an intermediary and specifically to exchange rq1 for other_property or of date whereby accommodator agreed with taxpayers to serve as an intermediary in the exchange of rq2 and rq3 for other_property include any provision that expressly limits taxpayers rights to receive pledge borrow or otherwise obtain the benefits of the sales proceeds of any of the relinquished properties rq1 rq2 rq3 before taxpayers’ direct_acquisition of rp applicable law sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that for purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if - a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of - i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor’s return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 of the income_tax regulations generally provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property it further provides that in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not an deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 of the regulations provides that in the case of a taxpayer’s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 provides that the above paragraph g i applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in paragraph g of this section sec_1_1031_k_-1 provides that a qualified_intermediary is a person who - a is not the taxpayer or a disqualified_person as defined in paragraph k of this section and b enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides that regardless of whether an intermediary acquires and transfers property under general tax principals solely for purposes of paragraph g iii b of this section an intermediary is treated as acquiring and transferring property if the intermediary acquires and transfers legal_title to that property paragraph g iv further provides that an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person paragraph g iv also provides that an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1_1031_k_-1 provides that solely for purposes of paragraphs g iii and g iv of this section an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property for example if a taxpayer enters into an agreement for the transfer of relinquished_property and thereafter assigns its rights in that agreement to an intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the transfer of the relinquished_property the intermediary is treated as entering into that agreement if the relinquished_property is transferred pursuant to that agreement the intermediary is treated as having acquired and transferred the relinquished_property sec_1_1031_k_-1 provides as additional restrictions on safe harbors under paragraphs g through g including the safe_harbor pertaining to the qualified_intermediary at g that an agreement limits a taxpayers rights as provided in this paragraph g only if the agreement provides that the taxpayer has no rights except as provided in paragraph g ii and g iii of this section to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period analysis and rationale fundamentally the characterization of transactions as tax-deferred exchanges depends on whether the transactions constitute exchanges as provided in sec_1_1031_k_-1 if the taxpayer actually or constructively receives money or other_property in exchange for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property the safe_harbor rules of sec_1_1031_k_-1 provide institutionalized mechanisms for preventing actual or constructive receipt by a taxpayer of money or other_property in a deferred_exchange the mechanism which taxpayers attempted to use is the qualified_intermediary safe_harbor set forth and outlined in paragraph g of this regulation however the rules for application of the qualified_intermediary safe_harbor to a transaction or series of transactions are specific and exact if those rules are not followed with precision the integrity of the transaction as an exchange qualifying for deferral under sec_1031 is jeopardized in the transactions at issue taxpayers failed to comply with at least two requirements of the qualified_intermediary safe_harbor these deficiencies are discussed below a the notice requirement the safe_harbor rules pertaining to the qualified_intermediary permit either direct deeding of relinquished_property to the purchaser assuming prior compliance with requirements of assignments to the intermediary and notices to all parties to the purchase contract or actual transfer of relinquished_property to the intermediary followed by transfer to the ultimate_purchaser in none of the transactions described did accommodator receive an actual transfer of relinquished_property rather in each instance the sales contracts pertaining to the relinquished_property were assigned to ql then the relinquished_property was deeded directly to the purchaser of the relinquished_property also no written notice was ever given to the purchasers of the assignments of these purchase contracts to ql sec_1_1031_k_-1 provides that an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property in this case the purchasers were not notified in writing of the assignment therefore ql cannot be treated as having entered into the agreement to sell such properties as a result of their noncompliance with the written notice requirement taxpayers are treated as if they transferred the property directly to the sellers for money or other_property with no involvement of a qualified_intermediary in that sale except perhaps as an agent or nominee absent the involvement of a qualified_intermediary as such the form of each described transaction is that of a separate sale and a separate purchase to which sec_1031 does not apply accommodator cannot be classified in any event as a qualified_intermediary in these transactions because it did not acquire the relinquished properties either actually or constructively as required by sec_1_1031_k_-1 taxpayers assert that the purchasers of the relinquished properties in the transactions at issue had actual notice of the assignments to accommodator and that therefore taxpayers are in substantial compliance with the notice requirement they note that the settlement statements for the sales of rq1 rq2 and rq3 all list accommodator as the seller however listing of accommodator as the seller in a settlement statement is also consistent with treatment of accommodator as an agent or nominee of the seller it does not constitute written notice of an assignment of rights to accommodator taxpayers also submitted a letter written by accommodator to taxpayers’ representative dated date stating that to the best knowledge of accommodator in all of accommodator’s transactions the purchasers were advised of an assignment of the contract and were provided with appropriate documents to support said assignment however the statement in the letter is not competent evidence of compliance with the regulations because it was not an unequivocal statement that purchasers were given written notice of the various assignments and was not submitted under penalties of perjury it is a statement dependent on the best see generally sec_1_1031_k_-1 and c g v and k -1 g example of the regulations and revrul_90_34 1990_1_cb_154 authorizing direct deeding of relinquished_property and replacement_property of the knowledge of the writer rather than a sworn affirmation of a specific material fact in addition taxpayers submitted written statements from each of the purchasers of the relinquished properties each asserting that it had received in the month of the sale of the relinquished_property written notice of the particular assignment from taxpayers to accommodator however none of these statements affirm that notice was timely given and none were submitted under penalties of perjury taxpayers were given ample notice of service’s tentative position that the safe_harbor rules pertaining to qualified intermediaries were not followed in that no written notice of the assignments were given to the purchasers of the relinquished_property since taxpayers have not produced sufficient evidence of compliance with this requirement we conclude that taxpayers failed to satisfy the sec_1_1031_k_-1 requirement of written notice of assignment b the limitation of taxpayers’ rights to proceeds of relinquished_property as provided in sec_1 k -1 g i and ii in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary for assurance that the qualified_intermediary is not deemed an agent of the taxpayer and that the taxpayer is not in constructive receipt of proceeds of sale of relinquished_property there must be an agreement between the taxpayer and the qualified_intermediary expressly limiting the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary in the present case taxpayers entered into two exchange agreements with accommodator the first agreement executed on date pertained to the exchange of rq1 the second agreement executed on date pertained to the exchange of rq2 and rq3 however neither exchange_agreement expressly limited taxpayers' rights to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period taxpayers argue that they have substantially complied with this requirement of the qualified_intermediary safe_harbor they urge that as a practical matter the exchange agreements with ql limit and restrict taxpayers' access to proceeds derived from the sale the rq1 rq2 and rq3 and that under the agreements accommodator could use such proceeds only to acquire like-kind_property ie other real_estate in fact however neither agreement expressly limits or requires the acquisition of only like- kind replacement_property paragraph of each agreement provides accommodator agrees to convey to taxpayers the following described real_estate situated in the to be determined county of blank space state w to-wit to be determined known as to be determined with easements and rights of way appurtenant thereto all improvements thereon and all fixtures of a permanent nature currently on the premises except to be determined in their present condition ordinary wear_and_tear excepted and the following personal_property to be determined by a good and sufficient to be determined warranty deed and bill of sale thus there is really no limitation under this agreement as to what use is to be made of the proceeds of the relinquished_property either to convey real or personal_property like-kind or non-like-kind property in state w rather than state x where rq1 rq2 rq3 and rp are all situated taxpayers cite paragraph and of addendum a of both contracts as constituting restrictions of taxpayers’ access to exchange_funds in both documents these paragraphs provide the exchange equity properties to be conveyed to first parties taxpayers shall be disignated sic in accordance with sec_1031 of the internal_revenue_code on or before a date which wa sec_45 days from the date of transfer of the relinquished_property the date of conveyance of all the said exchange properties shall be no later than a date which was the last day of the exchange_period should any portion of the exchange equity not designated as provided for in the addendum under above second party accommodator shall have the option of paying first party any balance remaining in cash cashiers check or certified funds on a date which was after the identification period amendment to the exchange_agreement dated date prior to the execution of the exchange_agreement that it purported to amend directed accommodator to acquire rp and to thereupon convey an undivided x of rp to taxpayers as a conveyance in the exchange equity in addition the minutes of a special meeting of board_of directors of accommodator dated date contains a written identification of the replacement_property taxpayers argue that they were not entitled to release of the exchange equity and that according to these documents they were not in actual or constructive receipt of the proceeds of the relinquished_property these documents all show a clear intent by the parties to complete some sort of exchange the accommodator was plainly limited in discretion as to the use of the exchange proceeds and property however there were no limits as to taxpayer's access to or use of the proceeds of the relinquished properties absent such limitations there is no applicable safe_harbor with respect to safe harbors generally if a safe_harbor is not effective in a given transaction the service must characterize the transactions in accordance with their substantial character in this case the transactions appear to be more in the nature of a series of interrelated purchases and sales of real_property sold and acquired by taxpayers h and w with assistance of accommodator serving as their agent or nominee inasmuch as there were no express limitations on access or use of the exchange_funds derived from the sales of rq1 rq2 and rq3 taxpayers h and w were in constructive if not in actual receipt of non-like-kind property since no written notice was given of assignment of taxpayers’ interests in the contracts of sale of rq1 and rq2 and rq3 taxpayers’ transfer of these properties to the respective purchasers constituted sales that were separate from the purchases of undivided interests in rp accordingly gain must be reported and recognized to the extent of the amount of gain realized in each of the sales transactions conclusion the series of transactions engaged in by taxpayers as described in this case were not like-kind_exchanges qualifying for tax_deferral under sec_1031 of the code but rather were a series of purchases and sales taxable under sec_1001 a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
